Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Applicant should further note that document WO 2018/086974 has been considered, but has no apparent relevance to the instantly claimed invention.

Election/Restriction
Group I, claims 1-37, in the reply filed on October 25, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15, 16, 18, 19, 21, 22, 24, 25 and 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite in the recitation of “af” cavities, which should apparently read “aft” cavities. 
Claims 2-5, 7-8, 10-11, 15-16, 18-19, 21-22, 24-25, 28-33mploy the improper language “preferably” or “preferable”, which is indefinite in that it casts doubt on the actual required limitations of the claims.
Claims 2, 4, 7, 10, 15, 18, 21 and 24 recite “larger cavities” which is unclear as there is no point of reference for any cavities larger than those of cha and aft. 
Claim 4 is dependent on claim 1, which requires aft cavities.  However, the lower limit of “about zero” includes zero, which casts doubt on the identity of the molecular 
 Claims 4 and 10 lack antecedent basis for the recitation of “the aft cavities”.
Claims 3, 5, 8, 11, 16, 19, 22 and 25 lack antecedent basis for the recitation of “the molecular sieve particle”.
	Claim 18 is dependent on claim 14, which requires aft cavities.  However, the lower limit of “about zero” includes zero, which casts doubt on the identity of the molecular sieve of claim 14.  The phrase “up to” includes zero as a lower limit.  In re Mochel, 176 USPQ 194  (CCPA 1972).
Claim 28 recites a “metal-substituted” aluminosilicate.  This language including “substituted” appears to indicate that the metal should be substituted into the framework of the molecular sieve, and as such the claim should so state.  This would indicate that metals are not substituted in extra-framework or ion-exchange positions.
Claims 32 and 33 refer to the “activated H-form of the molecular sieve of claim 14”; however, claim 14 does not describe and activated H-form of a molecular sieve.

Allowable Subject Matter
Claims 14, 17, 20, 23, 26, 27 and 34-37 are allowable over the prior art of record.  The prior art fails to teach or suggest the instantly claimed molecular sieve (intergrowth) containing a sfw-GME tail and CHA and AFT cavities.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2017/0304812 and GB 2551622 disclose a GME family molecular sieve not substantially containing any other framework types.  US 7,906,099 discloses an intergrown molecular sieve containing AFX/CHA framework.  EP 3 323 785 discloses and ERI/CHA intergrown material.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732